UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52319 EXTERRA ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 20-5086877 (State of Incorporation) (I.R.S. Employer Identification Number) 701 South Taylor, Suite 440, Amarillo, Texas 79101 (Address of Principal executive offices) (Zip Code) (806) 373-7111 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act) [ ] Yes [X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 9,915,719 shares of common stock were issued and outstanding as of January 4, 2011. INDEX Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Balance Sheets 3 Condensed Statements of Operations Condensed Statement of Stockholders’ Equity 4 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Part II Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 EXTERRA ENERGY INC. CONDENSED BALANCE SHEETS November 30, 2010 (Unaudited) May 31, 2010 CURRENT ASSETS: Cash and equivalents $ $ Oil and gas receivable Prepaid expenses - Interest receivable Notes receivable TOTAL CURRENT ASSETS OIL AND GAS PROPERTIES, net - successful efforts method EQUIPMENT, net TOTAL ASSETS $ $ CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Current portion of oil and gas properties purchase notes payable Convertible notes payable, net of amortized discount of $46,795 and $0 Related party note payable Bank line of credit Other current notes - Derivative liability - TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES: Oil and gas properties purchase note payable - Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Common stock:$0.001 par value 75,000,000 shares authorized:9,788,144 and 8,043,199 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to the condensed financial statements 3 EXTERRA ENERGY INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended November November November November 30, 2010 30, 2009 30, 2010 30, 2009 REVENUE: Oil and gas sales $ OPERATING EXPENSES: Lease operating expenses Depreciation, depletion and accretion General and administrative Total Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES): Interest income - - Interest expense ) Loss on extinguishment of debt - - ) - Loss on debt settlement ) Gainon derivative liability - - Gainon sale of assets - - Total Other Income (Expenses) NET LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE - BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED See accompanying notes to the condensed financial statements 4 EXTERRA ENERGY INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT November 30, 2010 Additional Common Stock Paid-In Accumulated Shares Amount Capital Deficit Total Balances at May 31, 2010 $ $ $ ) $ ) Common stock issued for: Exercised options Debt conversion 60 Debt settlement 95 Services 45 Prior year compensation 75 Deposit on property acquisition Warrant expense - - Reclass of derivative liability from paid-in capital ) ) Net loss ) ) Balances at November 30, 2010 (Unaudited) $ $ $ ) $ ) See accompanying notes to the condensed financial statements 5 EXTERRA ENERGY INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended November 30, 2010 November 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion, and accretion Gain on derivative liability ) - Loss on extinguishment of debt - Gain on sale of assets ) - Debt settlement expense - Warrant expense - Stock issued for services Changes in operating assets and liabilities Oil and gas receivables Interest receivable ) - Prepaid expenses and other current assets ) Accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Notes receivable - ) Gainon sale of assets - Net Cash Provided (Used) in Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from warrants exercised - Payments on related party notes ) ) Borrowings on convertible debt - Borrowings on line of credit Payments on non-related debt ) - Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ $
